Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 9-20, and 24-30 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-20, and 24-30 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 
Under the 2019 PEG, step 2a-prong 1, Claims 1-5, 9-20, and 24-30 recite a judicial exception(s), including mental processes and a method of organizing human activity (e.g. fundamental economic principle that was previously performed by the human mind and manually).  More particularly, the entirety of the method steps are directed towards gathering personal information from a user and identifying and automatically making a change applicable to a financial account of the user based on the personal or non-financial information (e.g., age, marital status, patterns of activity (e.g., gambling, etc.), etc.).  This is a long standing commercial practices, and fundamental economic principles, and as such an abstract idea under Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (a processor, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-20, and 24-30 are rejected under 35 U.S. C. §103 as being unpatentable over U.S. 5644727 to Atkins, in view of US 7954698 to Pliha.
With respect to Claim 1, and 16, Atkins teaches a system (FIG. 2) and a method of identifying and implementing an account change comprising: obtaining, at a processor (FIG. 2), data indicating a user’s financial health, the data including personality data not directly related to finances (FIG. 3); analyzing, by the processor, the data to identify a change applicable to a financial account of the user (Abstract), the change configured to improve the user’s financial health (Abstract); and automatically causing, by the processor, the change to be implemented by a network-accessible financial service (Abstract; col 8, ln 40-50). Atkins teaches wherein the data includes a transaction prediction for the user, wherein the prediction is based on a regression or time-series (col 48, ln 48, linear) model applied to a typical activity pattern of the user. (col 50, ln 28, 50-55, future expense items; col 7, ln 3, “transactional behavior”; col 44, ln 40-50, forecasting future economic variables with stochastic or robust stochastic techniques; col 16, ln 30-33, model; FIG. 10A, 376; claim 30 therein)
Atkins fails to expressly teach aggregating a set of transaction data describing transactions of the user over a plurality of days from at least one data source (FIG. 3, calender ; identifying at least one frequent transaction performed repeatedly in a substantially same manner by the user (col 3, ln 55-col 4, ln 13), identifying at least one second user having second personality data that at least partially matches the personality data (FIGS. 9-11, consideration of CPI teaches this), identifying at least one second frequent transaction performed repeatedly in a substantially same manner by the second user, and predicting the future transactions based on the at least one frequent transaction and the at least one second frequent transaction (col 2, ln 27; col 7, ln 61-67; col 11, ln 46; col 21, ln 42-45).  Pliha teaches a weakness of prior art scoring models is failure to consider certain personality data. (col. 1, Background).  It would have been obvious to one of ordinary skill in the art to modify Atkins to include comparison of other/second consumer over a plurality of days to address the identified weakness in Pliha.
With respect to Claim 2, and 17, Atkins teaches wherein the user is a household user including a plurality of individuals, and the data includes data generated by at least two of the plurality of individuals. (col 14, ln 35; col 31, ln 18)
With respect to Claim 3, and 18, Atkins teaches wherein the personality data includes a typical daily activity pattern for the user. (col 29, ln 61)
With respect to Claim 4, and 19, Atkins teaches wherein the obtaining includes generating, by the processor, the typical daily activity pattern. (col 29, ln 61)
With respect to Claim 5, and 20, Atkins teaches wherein the generating includes: aggregating a set of activity data describing actions of the user over a plurality of days from at least one data source; identifying at least one regular activity routinely performed at approximately a same time of day, a same day of week, or combination thereof; and adding the 
With respect to Claim 9, and 24, Atkins teaches wherein the personality data includes a future goal for the user. (col 48, ln 45-55; col 52, ln 15)
With respect to Claim 10, and 25, Atkins teaches generating, by the processor, the future goal. (col 48, ln 45-55; col 51, ln 30)
With respect to Claim 11, and 26, Atkins teaches wherein the generating includes: identifying at least one goal within the personality data; identifying at least one second user having second personality data at least partially matching the personality data (household, multi-users multitasking); identifying at least one second goal associated with the at least one second user; and predicting the future goal based on at least one of the at least one goal and the at least one second goal. (col 29, 2, pattern recognition; col 48, ln 45-55; col 51, ln 30)
With respect to Claim 12, and 27, Atkins teaches wherein the data includes a financial volatility for the user. (col 47, ln 41-45)
With respect to Claim 13, and 28, Atkins teaches generating, by the processor, the financial volatility. (col 47, ln 41-45)
With respect to Claim 14, and 29, Atkins teaches wherein the generating includes: aggregating a set of financial data describing the finances of the user over a plurality of days from at least one data source; aggregating a set of financial data describing the finances of the user over a plurality of days from at least one data source; aggregating a set of activity data describing actions of the user over the plurality of days from the at least one data source; identifying at least one abnormality in the set of financial data, the set of activity data, or a combination thereof, the at least one abnormality indicating financial vulnerability during at least 
With respect to Claim 15, and 30, Atkins teaching automatically causing, by the processor, a user interface to suggest a user action configured to improve the user’s financial health in response to the analyzing.  (col 10, ln 23; col 35, ln 35, user interface)

Response to remarks
Applicant’s remarks submitted on 10/02/2020 has been considered, but are not persuasive where objections/rejections are maintained.  The term “should” has meaning beyond merely being optional.  As noted by Applicant the regulations provide what “should” be included (to the benefit of the public’s understanding in the future).	
The § 101 rejection is maintained, because the claims continue to be drawn toward financial planning that considers personal information (e.g., a behavioral pattern) in addition to financial data, which is a long standing commercial practice.  “Personal information” is broadly equated to “life situation and future expectation data” in the specification.  A regression or time-series model is generic computing technology (See, [0055] of the instant specification), and as such, fails to effect a practical application of the abstract idea.  Simply employing one doesn’t cure patent ineligibility.  And it is typical to train a model using second or other user/consumer data. CPI index for example has long been used in comparison to a consumers spending habits (See, e.g., Pliha).  Citation to Bascom is not persuasive, because the instant invention does not recite a new order or configuration of known parts (as is taught in Bascom).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/WILLIAM J JACOB/            Primary Examiner, Art Unit 3696